 ROZELLE SHOE CORPORATION117to the contention of the Intervenor and the Corporation, that for thepurposes of this proceeding the Employer and the Corporation areseparate employers within 'the meaning of the Act.5Moreover, although the sawmill and creosote plant employees wereformerly included in a single unit, it is clear from the record, includ-ing the Employer's tacit agreement with the Petitioner's unit conten-tion and its separate bargaining with the Intervenor, that the Em-ployer has now determined to pursue an independent course of actionin labor relations matters.As the Employer has evidenced such in-tention at a time when it was not bound to group action by any agree-ment,e we find that a unit limited to employees of the Employer isappropriate.'We find, accordingly, that all production and maintenance employeesat the Employer's Olympia, Washington, sawmill, excluding officeand clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.8[Text of Direction of Election omitted from publication in thisvolume.]6Ozark Central Telephone Company,83 NLRB 258,The Clark Thread Company, 79NLRB 542. The alleged possibility that the outcome of the present litigation between theEmployer and the Corporation may reestablish the identity of the two operations as a singleemployer does not, in our opinion,constitute a valid basis for disregarding the facts asthey presently appear.Nor,contrary to the contention of the Corporation and the Inter-venor,does It constitute a valid basis for denying to the sawmill employees the right pres-ently to select a bargaining representative of their choice.6 SeeEconomy Shade Company,91 NLRB 1552;cf.Purity Stores, Ltd.,93 NLRB 199 ;Engineering MetalProductsCorporation.92 NLRB 823.7Pacific Metals Company, Ltd.,91 NLRB 6969 The parties agree as to the composition of the appropriate unit.ROZELLEST-10ECORPORATIONandUNITED SHOE WORKERS OF AJIERIC.',CIO.Case No. 1-CA-886. July 14, 1952Decision and OrderOn March 14, 1952, Trial Examiner Sidney Lindner issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended dismissal of these allegations of the100 NLRB No. 29. 118DECISIONSOF NATIONAL LABORRELATIONS BOARDcomplaint.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog and Mem-bers Styles and Peterson].The Respondent's request for- oral argument is denied inasmuch asthe record, including the Respondent's exceptions and brief, ade-quately sets forth the positions of the parties.The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record inthis case,and hereby adopts the findings, the conclusions, and recommendationsof the Trial Examiner with the following additions.,We agree with the Trial Examiner and find that the Respondentviolated Section 8 (a) (1) of the Act by its conduct detailed in theIntermediate Report and violated Section 8 (a) (3) by discriminat-ing with respect to the hire and tenure of employment of certainnamed employees.As these employees were engaging in protectedconcerted activities, we find that Respondent's conduct with respectto them also independently violated Section 8 (a) (1) of the Act.Whether Respondent's conduct in this respect be regarded as aviolation of Section 8 (a) (1) or of Section 8 (a) (3), we find that thesame remedy is necessary to effectuate the policies of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Rozelle Shoe Corporation,and its agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Shoe Workers of Amer-ica, CIO, or any other labor organization of its employees by layingoff, discharging. or refusing to reinstate any of its employees or bydiscriminating in any other manner in regard to their hire and tenureof employment or any term or condition of employment.'The Trial Examiner recommended that Doris Isabelle be made whole for any loss ofpay resulting from her discriminatory discharge on February 15, 1951The Respondenton February 16, as found by the Trial Examiner,notified the Union that it would rein-state all the employees(including Isabelle)on February 19, and the employees were soadvised on the same day by the Union.However,Isabelle did not report for work onFebruary 19, nor did she return to work until she was recalled the following month.Wefind, therefore,that she was offered reinstatement on Februaiy 16 and, that,having de-clined that offer,she is not entitled to back pay for the period after February 16. ROZELLE SHOE CORPORATION119.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist United Shoe Workers of.America, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Anne Karamourtopoulos, Doris Gagnon, DorildaPacquette, Irene Harvey, Henry Hyder, and Clyde Wheeler, and eachof them, immediate and full reinstatement to his or her former orsubstantially equivalent position without prejudice to his or her sen-iority or other rights and privileges.If any of the above named areat present serving in the Armed Forces of the United States, theRespondent shall offer such full reinstatement immediately upon hisapplication, made within 90 days of his discharge from the ArmedForces, and shall notify him of his right to reinstatement.(b)Make whole Anne Karamourtopoulos, Doris Gagnon, DorisIsabelle, Dorilda Pacquette, Irene Harvey, Henry Hyder, and ClydeWheeler in the manner set forth in the section of the IntermediateReport entitled "The Remedy," for any loss of pay they may havesuffered as a result of the Respondent's discrimination against them.(c)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security pay-ment records, and all other records necessary to analyze and ascertainthe amounts of back pay due and the right of reinstatement underthe terms herein recommended.(d)Post at its plant in Lawrence, Massachusetts, copies of thenotice attached to the Intermediate Report and marked "AppendixA." 2Copies of said notice, to be furnished by the Regional Directorfor the First Region, shall, after being duly signed by the, Respondentor his representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shall be taken2Thisnotice shallhe amended by substituting the words "A Decision and Order" forthe words The Recommendations of a TiialExaminee." in the caption thereofIn theevent that this Orderis enforcedby a United States Court of Appeals, there shall besubstituted for the aforesaid words "Pursuant a Decision and Order," the words "Pursuantto a Decree of the United States Court of Appeals,Enforcingan Order " 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the said Regional Director, in writing, within ten (10)days from the date of this Order, what steps the Respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated the Act bydischarging Helen Muldowney and by refusing after the strike toreinstate Jerry Cerullo.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an amended charge filed by the United Shoe Workers of America, CIO,hereinafter called the Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the First Region (Boston, Massachusetts)issued a complaint dated July 3, 1951, against Rozelle Shoe Corporation, here-inafter called the Respondent, alleging that the latter had engaged and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, 29 U. S. C., Supp. 1, Sec. 141et seq.,hereinafter referred to as the Act.With respect to the unfair labor practices, the complaint alleged in substance,that: (1) On different dates in February and March 1951, the Respondent dis-charged nine named employees and thereafter failed and refused to reinstatethe said employees to their former or substantially equivalent positions or em-ployment for the reason that they joined or assisted the Union or engagedin other concerted activities for the purpose of collective bargaining or othermutual aid or protection; and (2) from about February 1, 1951, to date theRespondent by various enumerated acts interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.The Respondent's answer duly filed denied each and every allegation of thecomplaint.Pursuant to notice, a hearing was held in Lawrence, Massachusetts, from July23 to August 9, 1951, inclusive, before the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner. All parties were represented by counsel,participated in the hearing, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce relevant evidence, to arguethe issues orally upon the record, and to file briefs and proposed findings andconclusions.During the course of the hearing, various motions were made by counsel forthe Respondent to dismiss the complaint on the merits. These motions, wherenot denied or granted at the hearing, are disposed of by the following findingsand recommendations.Among other procedural contentions raised by the Respondent at the hearingis one attacking this proceeding on the grounds that the record being silent as tocompliance of the Union with Section 9 (f), (g), and (h) of the Act and in theabsence of a positive showing of compliance by the Union with the filing require-ments of such section of the Act, the Union was not a proper party in the pro-ceeding and is not entitled to any of the benefits 'of the Act.There is no'meritto this contention.SeeMcComb Manufacturing Compan1y,95 NLRB 596, and ROZELLE SHOE CORPORATION121cases cited therein.Neither the Supreme Court nor any court of appeals whichhas considered the question has ever held that the filing provisions of Section 9(f), (g), and(h) go to the Board's jurisdiction.On the contrary the courts ofappeals whichhave consideredthis issuehave squarely held "thatthe Boardwas not required to allege and prove compliance, and that compliance with suchprovisions was not jurisdictional."N. L. R. B. v. Red Rock Co.,187 F. 2d 76,78 (C. A. 5), cert. den. 341 U. S. 950;N. L. R. B. v. Wsltse,188 F. 2d 917, 924, (C. A.6) ; N. L. R. B. V. I. F. Sales Co.,188 F. 2d 931;N. L. R. B. v. Greensboro Coca ColaBottlingCo., 180 F. 2d 840, 844-845- (C. A. 4) ;B. B. Law and Son v. N. L. R. B.,192 F. 2d 236, (C. A. 10). A motion by the General Counsel made at the conclu-sionof the taking of testimony to conform the pleadings to the proof with respectto formal matters, such as dates, the spelling of names, and the like, wasgranted without objection.At the close of the hearing counsel for the Respondentpresented oral argument to the Trial Examiner. A memorandum brief receivedfrom the General Counsel has been duly considered.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Rozelle Shoe Corporation is a Massachusetts corporation having itsprincipal office and place of business in Lawrence, Massachusetts, where it isengaged- in the manufacture of children's shoes.During the 12-month periodpreceding the hearing herein, which period is representative of all times material,the Respondent in the course and conduct of its business operations purchasedin excess of $100,000 worth of raw materials, of which approximately $54,000worth was shipped to its Lawrence plant from points outside the Commonwealthof Massachusetts.During the same period finished footwear was produced bythe Respondent valued in excess of $100,000, of which its sales and shipmentsto' customers outside the Commonwealth of Massachusetts exceeded $100,000.The Respondent concedes and it is hereby found that at all times material hereinitwas engaged in interstate commerce within the meaning of the Act.U. THE LABOR ORGANIZATION INVOLVEDUnited Shoe Workers of America, CIO, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES 1.A. Sequence of events1. Interference, restraint, and coercionOn or about November 15, 1950, Clyde Wheeler, an employee of Respondentwhose alleged discriminatory discharge will be set forth in detail hereinafter,1While someconsideration is given below to such matters as credibility of witnessesand conflicts in the evidence,for the most part, the findings in this section are madeupon evidence which is undisputed,or is at variance only as to minor details, or aremade without explanation upon the preponderance of the reliable,probative,and sub-stantial evidence in the record considered as a whole.It should be noted that thereis considerable evidence,some of it highly contradictory in nature,concerning whichI deem it either unnecessary to make findings in more detail than appear below, or to,make any findings at all. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDtalked with Union Organizer Leo DePietro at the latter's office in Lawrence,regarding the Union and received several union membership cards which hedistributed to other Respondent employees.NeitherWheeler nor the otheremployees to whom he gave cards did anything further about advancing unionorganization in the Respondent's plant at the time.Other than the intermittentdistribution of union leaflets in front of the plant by DePietro it does not appearfrom the record that further attempts to organize the Respondent's employeeswere made until sometime in February 1951.Wheeler testified that at 10 a. m. on February 15, 1951, the morning rest period,he talked with Doris Isabelle, a lasting room employee whose duties requiredher to obtain from and deliver materials to different departments of the plant,about the possibility of a meeting of employees during the lunch hour to discussorganization among the Respondent's employees. Isabelle testified that whilemaking'her rounds that morning she told a number of employees of her discussionwithWheeler and invited them to attend, if the meeting would be held. Atabout noon, while on his way to punch his time card out for lunch, Wheelertold Isabelle that the meeting would be held in the factory during the lunchhour and Isabelle in turn relayed such information to 1 girl in each of the plantdepartments.About 15 or 20 employees assembled in the lasting department'shortly after noon.Wheeler, who acted as chairman of the meeting, testifiedthat among other things discussed was the formation of an independent union oraffiliation with the Union herein.Unable to arrive at a decision the employeeswere asked to sign their names and addresses on slips of paper as an indicationof their interest in organizing into a union which would assist them to obtainincreased wagesWheeler testified that while the meeting was in progress Max Levin, thegeneral manager and treasurer of Respondent, and Scurtis, the plant superin-tendent, remained in the packing room engaged in conversation and AnthonyDeCesare, foreman of the lasting and making departments, stationed himselfnear the entrance door of the plant and observed the proceedings. It was ratherunusual for Foreman DeCesare to be on the plant floor during the lunch hour,according to Wheeler, because on other workdays he regularly ate lunch withsome employees in the stock-fitting room located across the corridor from themain plant.Wheeler's testimony regarding Foreman DeCesare's whereaboutsduring the lunch hour on February 15 was corroborated by Isabelle.AnneKaramourtopoulos, a packing room employee, who arrived at the meeting about12: 30 p. m., corroborated Wheeler's testimony regarding Scurtis and Levin.In spite of Scurtis' explanation of the manner in which he regularly spendshis lunch hour and the denials of Levin and DeCesare that they were on theplant floor between 12 and 1 p. m. on February 15, I find that they were thereat some time during the said period.The complaint does not allege that Respondent engaged in surveillance. Theabove-noted incident, however, was fully litigated at the hearing and the General2 The Respondent's plant is completely housed on one floor of a factory building approx-imately 100 yards longWhile there are several depaitments such as the lasting depart-ment, the stitching department, the cutting department, and the packingroom, thereare no partitions separating the departments. (This finding is based upon the personalobservation of the Trial Examiner who, upon agreement of the parties and In the com-pany of the parties, visited the plant premises.'This finding Is based on the testimony of Isabelle. Irene Dube, a former employeein the Respondent's packing room, testified that when she approached the assembledemployees the talk was about obtaining more money and It was stated thatIfeveryemployee in the plant signed his name to a paper a presentation would be made to PeterScurtis, the superintendent, for that purpose.Dube's testimony in this regard Is notcredited. ROZELLE SHOE CORPORATION123Counsel contends in his brief that Levin, Scurtis, and DeCesare spied on theemployees' meeting held in the plant during the noon hour on February 15 and'thus engaged in surveillance in violation of Section 8 (a) (1) of the Act. Underthe circumstances, the issue should be resolved.In spite of the fact, as Wheelertestified, that it was unusual for Foreman DeCesare to be on the plant floor.during the lunch hour and the further fact that Levin and Scurtis usually havelunch -in the downstairs cafeteria, evidence was developed that productionproblems arise from time to time which require discussionamongRespondent'ssupervisors.It is entirely possible that this was suchan occasion.Further-more, since the employees chose to hold their meeting on the plant premises,where the Respondent's supervisors had the right to be and indeed may well,have been in the pursuit of their duties, I do not view this evidence as sufficientto support a finding that Respondent engaged in surveillance by spying on theemployees' meeting.SeeH & H Dlanefacturing Company, Inc.,87 NLRB 1373;Borova Sportswear, Inc.,73 NLRB 1048. It is found, however, that Respondentdid thereby obtain knowledge of its employees' concerted activities.`In addition to the signed slips obtained during the lunch hour meeting, theemployees of the packing room were solicited to affix their signatures and homeaddresses to slips of paper to be used for the same purposeThis activity tookplace between 2: 30 p. in. and 3 p. in. during working hours. All of the signedslips,were turned over to Wheeler who stated it was his intention to hold themuntil adecision was made regarding affiliation with the Union or organizinginto an independent union.Scurtis testified that between 2 p. in. and 2: 30 p in. on February 15, as hewas going by the packing room, he noticed employees passing slips to eachother.He did not ask them what they were doing but went to Levin's officeandinquiredif any of the employees had permissionto pass papers around theplant.Levin replied in the negative. Scurtis took no action thereafterregardingthismatter, nor-did he testify as to what Levin told him he intended to do.Levin confirmed the fact that Scurtis made the inquiry as above noted.Hetestified that upon advising Scurtis that he had not given such permissionbe asked Scurtis if he knew what the slips were that were being passed aroundand who was participating in this activity.Scurtis, according to Levin, told him that employees Dube, Thelma Doucette,ClaireMeisner, and Rose Beauchesne were engaged in this activity.Levintestified that in an effort to ascertain what the activity in thepacking roomwas he called employee Beauchesne to his office. Levin asked what the slipswere and was told that the employees were requested to signtheir names andaddresses on slips of paper which were to he taken to Scurtis and eventuallyto Levin in order to obtaina raiseinwages.The word union, according toLevin,was not mentioned either by him or the employee. Levin stated herequested Beauchesne to obtain for him the slip which she had signed and shesaid she would. In view of the fact thatuponbeing questionedBeauchesnestated that she had not signeda slip,and not satisfied with her replies, Levininterrogated several other packing room employeesregarding this matter.Henext questioned employees Dube and her mother, Adelaide Lavigne, alongsimilarlines and receivedsimilar answers.He also requested employees Dube andLavigne to obtain for him the slips they had signed because he wanted to seeone.Levin stated none of the employees questioned brought a signed slip backto him.Lavigne, testifying as a Respondent witness, stated that Levin said "he*SeeJohn S.Barnes Corp.v.N. L. RB,190 F. 2d127 (C. A.7), on the issue ofobtaining knowledge of employee union activities without spying or espionage on theemployees:- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas surprised that [she] would sign a paper when he had just given [her] araisea few weeks back." Levin testified he merely said he was surprisedshe would expect to get a raise when she recently obtained one. Since Levinadmitted he was primarily interested in ascertaining why slipswere beingpassed around the packing department and gave thatas one ofthe reasons forinterrogating the employees, it appears obvious that he would havemade theremark astestified to by Lavigne.Lavigne's version of the conversation withLevin is credited.When he completed his interrogation of Dube and Lavigne,Levin called to his office employees Thelma Doucette and ClaireMeisner forthe same purpose.He testified that the latter two employees were questionedalongthe same lines as the other employees and offered similar answers.It is the contention of the General Counsel that the interrogation of the fivepacking room employees by Levin in his office regarding the signed slips of paperwas in violation of Section 8 (a) (1) of the Act. Counsel for the Respondentclaimed that since Levin did not have knowledge that union activity was going onin the plant at the time the interrogation took place and because Levin did notmention the term union to any employee, interference could not be spelled outunder Section 8 (a) (1) of the Act. The Respondent further defends its actionon the ground that it had every reason to suspect that the circulation of theslips of paper was part of a gambling venture and since a no-solicitation rulewas invoked in an attempt to do away with gambling in the plant' the Respond-ent had the right to question the employees to find out precisely what was goingon.Thus Levin testified that the Respondent "in its own way" on or aboutDecember 15, 1950, established that solicitationamongthe employees was notpermitted without the consent of the "proper authorities."Levinstated henotified Superintendent Scurtis of the rule he established, and the latter wa'ssupposed to notify the plant foremen.At one point in his testimony Levin statedhe also advised Foremen DeCesare, Goldman, and Marcinuk of the invocationof the rule.When questioned whether he had heard either the superintendentor the foremen inform their employees that a no-solicitation rule was in effectin the plant, he stated he had with the exception of Floorlady Pollano of thestitching room and Foreman Goldman in the, cutting room, but he accepted theirstatement that they had informed the employees in their respective departmentsof the existence of the no-solicitation rule.Scurtis testified that while he toldthe foremen about the promulgation of the no-solicitation rule, he admitted hedid not hear the foremen transmit such information to the employees. Scurtisfurther admitted that'no notice was ever posted regarding this rule.EmployeeDoucette testified she was not aware of any plant rule prohibiting collections inthe plant or the passing of papers around the plant by employees. She neversaw any such rule posted nor was she advisedbyany foreman of the existenceof the said rule. In fact Doucette testified that collections were made "lots oftimes" although not always during working hours. In view of the testimony ofDoucette, which is credited in this regard, the admission of Scurtis that the"no-solicitation" rule was never brought to the attention of the employees by writ-ten notice, his further testimony that he did not know of any gambling goingon in the plant, and the testimony of Levin that the rule was established byRespondent "in its own way," there appears to be some doubt that such a rulewas ever promulgated by the Respondent.However, in the absence of evidenceto the contrary it must be presumed and I find that such a rule was in existence.The fact remains that working time is for work and even if Respondent did nothave a "no-solicitation" rule, it had the right to question employees as to their6 The numbers racket and playing of baseball pools were the types of gamblingallegedly taking place in the plant. ROZELLE SHOE CORPORATION125activitieswhich lent the appearance of interfering with their regular dutiesduring working hours.A further question arises at this point and that is towhat lengths could Respondent pursue its questioning of employees in order toarrive at a determination of whether or not its rules were being violated and itswork interfered with.As noted above, Levine first questioned employee Beau-chesne and determined from her that the papers passed around among the em-ployees were for the purpose of obtaining signatures in order to try to get araise in wages.Levin testified he did not accept Beauchesne's explanationto him regarding the slips and therefore called into his office employees Dube andLavigne.Levin stated they offered the same explanation as the previous em-ployee.Having received an identical explanation for the passing around ofthe slips from three employees was it reasonable for Respondent to continue itsinterrogation of employees or can it be said that at that point the further ques-tioning of employees regarding their concerted activities (which had already beenascertained from the three employees questioned) was discriminatory and an in=terference with the rights guaranteed employees under the Act. In view of thetiming of the interrogations, several hours after Respondent observed the meetingof employees in the lasting room and as hereinabove found obtained knowledgeof their concerted activities, the fact that questioning of other employees con-tinued even after Respondent had ascertained from the employees the reasonfor their signing the slips of paper and the further fact that within several hoursafter the questioning of the packing room employees the Respondent, as herein-after found, discriminatorily laid off a number of employees without warning ornotice, the only reasonable inference that can be drawn is and it is herebyfound that Respondent's motive in questioning its employees was for the purposeof finding out the extent of the employees' concerted activities in violation ofSection 8 (a) (1) of the Act.At about 3: 30 p. in., Wheeler asked Scurtis for permission to leave the plantas he had to attend a National Guard meeting that evening and wanted to preparefor it.'Scurtis, according to Wheeler, asked if he knew anything about theslips of paper that had been passed around the plant.Wheeler replied he didnot know anything about it. Scurtis then told Wheeler he would have a goodjob for him on the sole-laying machine either the following day or Monday ofthe next week.Wheeler asked Scurtis why he was being offered that job atthat time.Scurtis answered that he liked Wheeler. Scurtis again inquired ifWheeler was sure he did not know anything about the slips of paper.Scurtis was unable to remember any conversation with Wheeler on February15.He testified he did not even,know that Wheeler left the plant early that day.He stated Wheeler had asked about the sole-laying machine job previously on twoor three occasions during the busy season.Upon further questioning he testifiedthe busy season occurred between January and February, "especially the firstweek of February, very busy." Scurtis later,changed his testimony to state hehad promised Wheeler the sole-laying machine job sometime around Januaryand on two or three occasions prior to January. From his demeanor on thewitness stand Scurtis impressed me as an unreliable witness.His testimonywas marked by evasion and a lack of candor, on occasion his memory failed himcompletely and he answered questions by the statement "I don't remember," and,as will hereinafter more fully appear, was in many respects improbable andcontradictory.Wheeler's testimony was straightforward, in the main wassupported by convincing detail and corroborated by other convincing circum-stances in the record.He impressed me as a truthful witness. I find that theThe regular quitting time at the plant was 4 :30. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestions and statements attributed to Scurtis on February 15 were. made sub-stantially as testified by Wheeler.At the finish of business that day packing room employees Anne Karamourtop-oulos,Joyce Brunette,LillianHubbard,and Helen Muldowney,and employeeIsabelle of the lasting department were told they were being laid off.Theselayoffs hereinafter found to be discriminatorywill bediscussed in detail.Muldowney testified that after she was laid off on February 15 by the packingroom foreman, Atella, she sought out Scurtis and asked him the reasons for thelayoffScurtis, according to Muldowney, replied "there isn't enough work"and added he would get her back into the plant as soon as possible. Scurtisinquired if Muldowney knew who started the union talk in the plant. She repliedshe did not know. Scurtis asked Muldowney if she signed a slip and she did notreply.Scurtis did not remember talking to Muldowney on February 15.He testified-he did not lay her off nor did he know she was laid off and he did not see herthat day.As previously noted, Scurtis was an unreliable witness.His denialsregarding any conversation with Muldowneyy on February 15 are not credited.After leaving the plant that afternoon, Wheeler contacted Union OrganizerDePietroand arrangedtomeet outside the National Guard Armory whenWheeler completed his drill activities.Wheeler testified that while in the armory that evening waiting for the drillto start, he was told that Adam Marcinuk, foreman of the stock-fitting room inthe Respondent's plant and a lieutenant in the National Guard, wanted to seehim.Marcinuk,according to Wheeler,told him that several female employees werelaid off because of the activity of the afternoon in signing the slips of paperheretofore referred to.Marcinuk inquired if Wheeler knew anything about theactivityand Wheeler replied he did not.Marcinuk commented that the "wholething" was done wrong and because of the activities of the employees signingslips of paper that afternoon other employees were "going to get it."MarcinuktoldWheeler"they have got you pegged as the No. 1 boy."Marcinuk also saidthat if the employees wanted a union all of them should have been notified andshould have gone down to the Union in a group.Marcinuk,testifying regard-ing his version of the events that took place in the armory on February 15,stated that as a lieutenant in the National Guard he had received notice fromheadquarters,regarding the promotion of Wheeler from private to corporal.As Wheeler's superior officer,Marcinuk called him into the orderly room toadvise him that he was now a corporal-his promotion having come through.In addition Marcinuk stated he explained to Wheeler the duties of a corporaland called to Wheeler's attention a matter he had receive notice of severalweeks before, that is that Wheeler,who was an instructor in communicationsin the National Guard,had not submitted lesson plans to Marcinuk on the courseof instruction for that evening.Marcinuk denied speaking to Wheeler aboutthe Respondent's plant.Marcinuk was a belligerent,quarrelsome witness.Hisover-all testimony disclosed him to be an evasive and unreliable witness, I donot credit his testimony.Wheeler met DePietro as per their arrangements,told him his conversationwith Marcinuk,and gave him the slips containing the signatures and addressesof employees signed in the plant that afternoon.Theyproceeded to Wheeler'shome and attempted to reach by telephone several employees.Wheeler talkedwith Isabelle and was advised that as she was leaving the plant at the finishof the day's work she was told that she was no longer needed.Wheeler toldIsabelle that he was with Union Organizer DePietro and instructed her to be at ROZELLE SHOE CORPORATION127the plant at 7 a. nm. the following morning when an attempt would be made toenlist the assistance of other employees to take concerted action by remainingout of work in protest against the Respondent's action in laying off the em-ployees.On February 16 employees Wheeler, Isabelle, and Henry Hyder metUnion OrganizersDePietro, McGuire, and Frasca and decided to place them-selves at different points in the yard in front of the plant where they couldintercept employees going to work and advise them of Respondent's, action ofthe previous night in an effort to enlist their assistance in remaining out ofwork in protest of the layoffs.'While the employees were congregated in theyard, Scurtis approached Hyder and Wheeler and asked them what the matterwas and why they were not going to work. They replied that they did not likewhat happened to the employees laid off the previous night.About 15-to 20 employees remained out of work and proceeded to the unionhall after 7:30 a. in.A meeting was held and it was agreed among thosepresent to have the Union represent them in their future talks with Levin.Union-authorization cards were signed by all of the employees.A committeewas appointed to accompany the union organizers to see Levin with regard togetting all of the employees, those laid off as well as those who remained outof work in protest to the layoffs, back to work.During the afternoon of February 16 Union Organizers DePietro and McGuire,in the company of the employee committee, Wilson, Marion Farrah, and Perry,called at the plant and attempted to see, Levin to request reinstatement for allof the employees. Levin refused to allow the employee committee to sit in withthe union organizers when- lie talked with them.As W result DePietro andMcGuire talked with Levin and Scurtis in Levin's office.DePietro testifiedLevin agreed to reinstate the laid-off employees as well as the entire group of-employees who remained out of work that morning. Levin, testifying withrespect to his version of the conversation with DePietro, stated he told DePietrohe would take back only those laid-off employees for whom Respondent hadwork and as to those who had remained out of work, since their jobs were stillavailable they were at liberty to come back and get them. DePietro, accordingto Levin, repeated his request three or four times that Respondent take backall of the laid-off employees and said that he would- give the Respondent 24hours "within which to accomplish this, otherwise the Union would call uponthe Teamsters Union to assist them in the dispute.With respect to the conflictin the testimony, it is interesting to note that Levin on cross-examination testi-fied lie told DePietro if the only remaining question of the dispute was the rein-statement.of the four girls laid off from the packing room he would put themback to work rather than go into further discussion or further argument withthe Union regarding them.Levin s testimony was unconvincing.He did notimpress me as a reliable witness and I do not credit his testimony hereinDePietro and McGuire returned to the union hall, informed the employees thatLevin had agreed to reinstate all of them on February 19, and requested themto report for work that day.On February 19 all of the employees except Isabelle" Karamourtopoulos, andstriking employees Dorilda Paquette, Irene Harvey, Jerry Cerullo, and HenryRyder were reinstatedKaramourtopoulos was reinstated on February 20. OnFebruary 20, Muldowney was discharged and Wheeler was told there was nowork for him.'John Wilson, a nnitness called by the Respondent, testified lie was told by Wheelerthat a number of the employees were going toremain outof work that day In protestti thelayoffof the fire employees the previous night becausethey had signeda petitionto try to geta union intothe plantB Isabelle did not repoi tfor work on February19 ; she was recalled in March `1128DECISIONS- OF-NATIONALLABOR RELATIONS BOARDKaramourtopoulos testified without contradiction that whileshe was workingin the lasting room on February 21, Scurtis asked her about theUnion andremarked that a few union cards had been turned into him by several of theemployees.Scurtis inquired if she had signed a card andif she knew who hadstarted the union organization in the plant.Scurtis told Karamourtopoulosif she removed her name from the union list "everything would be 0. K.11with her.He also asked if any union people had visitedher home. Earamour-topoulos testified further Scurtis said when he foundout she and Helen Mul-downey had signed the petition for the Union he was. shocked since all of themwere Greek and they had in effect "stabbed him in theback."'Karamourtopoulos testified that on February 22, whileworking in the supplyroom" with Levin and employee Tillie Brandon, Levin asked her about theUnion.She testified further that Levin inquiredif she had been visited byanybody from the Union; if she had signed a union card ;and if she knew whostarted the Union.He - stated if a union was successfulin organizing theemployees he would close the plant.Levin admitted he was working in the supply room with employees Brandonand Karamourtopoulos on February 22. Testifying regarding the conversationthat took place in the supply room Levin stated employees Brandon and Kara-mourtopoulos were discussing their respective ages when Karamourtopoulosturned to him and asked if he would guess her age, which he did. There wasfurther conversation with respect to a personal matter ofKaramourtopoulos andthat was the extent of what they talked about.As already indicated Levin didnot impress me as a reliable witness.His testimony herein was unconvincing.From her demeanor on the witness stand Karamourtopoulos impressed theundersigned as a reliable witness.She testified in a straightforward mannerand inconsiderable detail.I credit her testimonyand findthat the conversa-tion with Levin on February 22 took place substantially as testified to by her.At 4 p. m. on February 22 the power in the plant was shut off and all of theemployees were assembled in the lasting room where they were addressed byLevin for approximately a half hour.They were paid for the time thus spent.Levin had prepared a written speech with advice of hiscounsel.Levin testifiedthat even though be held the speech in his hand did not read it,having previouslymemorized the contents.The following is the written speech of Levin :It has been called to iuy attention thatsomeof the employees of theRozelle Shoe have been contacted by the Union, pertainingto having aunion factory.And while I cannot tell you not to join a union,that beingyour privilege,and that I cannot tell you I will fire you If you join aunion,I do have theprivilege of telling you I do not want a union factory:It appears that most of the employee's that are not satisfied are thoseearning the minimum wage, unfortunately all of us could not go throughcollege, those that are working for the minimum wage are unskilled work-ers, and those jobs cannot pay more.I feel sure that you will find in union factories as well asnon-union thatthere are other workers making the same wages, they cannot expect to0In explanationof this, Scurtis testified thatwhile Karamourtopoulos was working Inthe stitching room ForeladyPollano complained about her performance and said, "Takeback yourdamn Greek girl." Scurtis remarked to Pollano"that she was stabbing himin the back" because Karamourtopoulos was of his nationality.Scurtis testified thisincident tookplace in February 1951.Pollano stated it happened shortly after Kara-moutopoulosbecame employed in November or December 1950.I do not credit thetestimonyof Scurtis and Pollano.10The supply room is separated from the main plant and is one flight above it. ROZELLE SHOE CORPORATION129make the same weeks pay as you skilled workers that have worked at yourjobs for years and have developed what I would call a "Trade"no doubtit took you years to gain this knowledge,in many instances you probablystarted at lower pay since the minimum at that time was much lower.I say to you people that are not satisfied with your jobs, try some otherfactory, probably you can do better elsewhere,we are doing the best we canand cannot pay more.We have been running pretty steady, most of you have pretty good jobs,in most cases our prices are equal to union prices, and in some instances"higher.The only benefits that the Union could gain for you if we were tosign a contract,which the Union would demand,is paid holidays and a weeks.vacation,but there is one catch to this even if we did sign the contract.This is a small business,even if we signed and promised to pay we wouldbe unable to do so, because we do not have the money.I have had our ac-countant go over our books and also estimate what this additional burdenwould cost us and he advises me it would cost us between ten to fifteenthousand dollars, and that we would be unable to pay it.If you people doubt this and would like to satisfy yourselves I will makethis proposition.You select a committee,you allow this committee to bringin any certified public accountant to check our books,at our expense, and ifhe tells you that we are financially in a position to pay this we will do so,however,I know the condition of this firm and know that we could not meetany obligation of this kind.You can rest assured that at a later date if we are successful in makinga,profit and find that we are in a position to take on this additional obligationwithout injuring the financial condition of this Company, I myself will seethat you obtain these benefits.Some of you have worked for me a long time,you know that in manyinstances where you could not get satisfaction from your foreman or thf.superintendent in charge,you came to my office and I saw to it that youwere satisfied,my dooris still open and you are at liberty to continuebringing your grievances to me, if you see fit.While we still have some orders on hand it is necessary for me to leaveon a trip in order to keep things rolling, otherwise,the well may run dry.I hesitate to leave due to the unrest existing.I can't go on a trip with mymind hurdencd with other troubles,I am ready to leave,but before I doIwould like to have a vote of confidence in this respect,whether this factoryis unionized or not, that you will stay on the job until I return. Thosethat are in favor of what I am asking please raise your hands.Before closing I want to say this, I have no grievance against the Unionor the men that organize it, these men have a job to do the same as youand I.The Taft-Hartley law allows me some rights the same as it doesthe Union,and it is my privilege to say that as far as I am concerned Ido not want a union factory.Upon the completion of the speech Levin testified he allowed questions fromthe employees which he answered.Levin testified several employees asked ifthe plant would shut down the week of July 4. There is a conflict in the recordas to Levin's reply.Karamourtopoulos testified Levin stated the plant wouldbe closed down for the week and if any profits were shown at that time theemployees would be paid.Employee Doris Gagnon testified Levin said the plantwould close down and the employees could collect unemployment compensationchecks for the week they were out of work.Levin testified at first that in answerto the question he stated the plant would shut down for the week of July 4 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDand admitted that in previous years it had never shut down completely.Hestated he did not tell the employees the shutdown would be their vacationperiod and in reply to whether they could collect unemployment compensationfor the period of the shutdown, he stated' he advised the employees he did notknow the law.Upon further questioning Levin testified in contradiction'to:hisprevious testimony that he did not commit himself when asked if the plant wouldclose for the July 4 week and stated he did not know. I find, based on a synthesisof the testimony of Levin, Karamourtopoulos, and Gagnon that Levin told theemployees the plant would shut down during the week of July 4 so that theemployees could have a vacation but did not promise the vacation' would bepaid by the Respondent.When Levin polled the employees after stating he hesitated to leave the planton a sales trip due to the unrest existing since he could not go on a trip with hismind burdened with other troubles and asked for a vote of confidence of theemployees that they would stay on the job until he returned whether the factorywas Unionized or not, Gagnon testified she did not raise her hand and that Fore-man Goldman was standing some 10 feet away from her at the time.Levin's testimony regarding the speech itself was corroborated in some re-spects by several General Counsel witnesses. I find that the speech to theemployees on February 22 was substantially as contained in the written speechset forth above. It is the Respondent's contention that the speech did not 'con-tain any threats of reprisal or force or promises of benefit and is protected bySection 8 (c) of the Act.The General Counsel claims that the speech containsseveral promises of benefits and an implied threat; he contends also that thepolling of the employees during the speech constituted interrogation concerningtheir right to strike and their union sympathy.These contentions will be takenupserreatim.Thus the General Counsel claimed in his brief that when Levintold the employees to select a committee and bring in a certified public accountantto check the Respondent's books at the latter's expense and if the certified publicaccountant told the Respondent it was financially in a position to pay for holidaysand a week's vacation it would do so, that was a promise of benefit. Since byits own terms this expression of the Respondent does not promise the employeesanything but provides that a benefit will be forthcoming only on the happemggof a certain contingency, in my opinion this is not a promise of benefit contem-plated by the Act and I so find. The General Counsel contends next that Levin'sstatement to the employees that they could rest assured if Respondent at alater date was successful in making a profit and found itself in a position to takeon the additional obligation of paying for holidays and vacations without in-juring its financial condition, it would see to it that the benefits were forth-coining, constituted a promise of benefit to the employees.Here again thebenefit is based on a contingency, namely, future profits of the Respondent.Byits own terms the Respondent's expression in my opinion is not a promise ofbenefit and I so find.Nor do I find any implied threats in the spe' ch as con-tended by the General Counsel. The Respondent's polling of the employees asto whether they would remain on the job even if the plant waa unionized whileLevin was away on a sales trip, was its vehicle for illegal interrogation in orderto ascertain their union sentiments and their views on striking11This, I findwas in violation of Section S (a) (1) of the Act. I find further that Levin'spromise to the employees that the plant would be closed during the July 4 weekeven though the employees were not told they would receive vacation pay wasnot a promise of benefit.While it is true that the plant was never completelyshut down in previous years I, nevertheless, am unable to conclude that the11 It will be recalled that on February 16 a strike did take place at the plant. ROZELLE SHOE CORPORATION131employees would benefit by the shutdown, since they were not to receive vacationpay other than perhaps to enjoy a respite away from their everyday tasks.On March 2 employee Doris Gagnon, who participated in the February 16,strike and who did not express her confidence in the Respondent during thepolli,rig'of the employees on February -92,,,-,vas discharged.On the basis of the record as a whole I conclude and find that by the follow-ing enumerated acts the Respondent interfered with,, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7 of the Act inviolation of Section 8 (a) (1) thereof:(a)Levin's interrogation of employees Beauchesne, Meisner, Doucette, Dube,and Lavigne in his office on February 15 about the signed slips of paper thatwere being passed around' the packing department.(b) Scurtis' interrogation of Wheeler at about 3=:30 p.m. on February 15regarding the slips of paper(c)Scurtis' interrogation of Muldowney on February 15 as to who startedthe talk about the Union, and if she had signed the card.(d) Scurtis' interrogation of Karamourtopoulos regarding the Union and ifshe had signed a card.(e) Scurtis' promise to Karamourtopoulos that he would see to it that every-thing would be all right with her if she removed her name from the paper.(f)'Lev-rn's questioning of -Karamourtopoulos, regarding union visitors to herhome and if she knew who had started the Union and if she had signed a card.(g)Levin's threat to Karamourtopoulos that the plant would be closed if theUnion got underway.(h)The polling of the employees as to whether they would stay on the joband refrain from striking while Levin was away on a sales trip.B. The layoffs on February 15, 1951As hereinabove noted, at the finish of business on February 15, 1951, the.Respondent laid off four packing room employees and a lasting room employee.Included in this group are Anne Karamourtopoulos,Helen Muldowney,and DorisIsabelle alleged in the complaint to have been discriminatorily discharged"The Respondent denies knowledge of its employees'union membership and con-certed activities.As found hereinabove the Respondent'smanagerial employeeswere on the plant floor and observed the lunch hour meeting on February 15 andthereby obtained knowledge of the employees'concerted activities 18Further-more, in a small plant such as was here involved(104 employees at that time)knowledge of union and concerted activities may be inferred.H. and H. Manu-facturing Company,Inc,87 NLRB1373;N. L. R. B.v.Abbott Worsted Mills,127 F. 2d 438(C. A.1) .Doris Isabellewas hired by Respondent in March 1950 and assigned to the jobof turning tucks in the lasting department.In February 1951 she was giventhe additional job of assisting Foreman DeCesare in taking care of platformsbecause, as he testified,he thought she was capable of handling this work.As found hereinabove,Wheelertalked with Isabelle at 10 a. m. on February 15about an employees'meeting and thereafter Isabelle told the packing room em-"Joyce Brunette and Lillian Hubbard were the other employeeslaid off.All of theslips signifyingtheir desire for a union."Discussion among fellow employees relative to the need for union organization con-stitutes concerted activity which is protected by Section 7 of the Actsince suchactivity is an indispensable preliminary step to employees' self-organization.See Root_Carlin, Inc.,92 NLRB 1313. See alsoJohn,sSBarnes Corp. v. N. L. R B.supra.227260-53-vol. 100--10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees as well as others in different parts of the plant that the meeting wouldbe held during the lunch hour.After attending the meeting Isabelle circulatedamong the employees and solicited their signatures to a petition to organize aunion which would assist them in obtaining an increase in wages.Isabelle testified that after she had punched out her time card on February 15and was on her way out of the plant, Scurtis told her it was necessary to lay heroff since she was to be replaced by a man.-Upon the completion of cross-examination of Isabelle, counsel for Respondentstated unequivocally that Isabelle was not discharged but was laid off forlack of work.DeCesare testified Isabelle did not perform the job in accordance with thesystem he had laid out.He explained that her job was to obtain platformsin different parts of the plant and put them up for the spotters ; that shedid not obtain platforms to correspond with the numbers on cases, thus creatingconfusion.The result was that he had to leave his other work and rectifyher mistakes.He determined therefore that since he had to spend so muchof his time setting things straight for her he would lay her oft and do thejob himself.DeCesare testified further that Scurtis joined in the conver-sation while he was talking to Isabelle, and told her she was to be replacedby a man. DeCesare testified that he had previously discussed this matterwith Scurtis and the latter instructed him to get a man for the job if Isabellewas not capable of handling it.Scurtis at first was unable to remember any conversation with DeCesarein February regarding Isabelle's work. In answer to a leading question asto whether he recalled a conversation regarding Isabelle's job about February19, or 15, or 16, Scurtis replied there was a bottleneck in the lasting room thatweek and while discussing the possibility of getting more production they decidedthat Isabelle was holding up the production. It was therefore Scurtis' sug-gestion that a man be placed in her job. According to Scurtis, DeCesare toldIsabelle she was being laid off and if Respondent found a job for her in adifferent department she would be recalled. It was at this point that Scurtissaid "Yes, Doris, we are going to put a man on the job." On cross-examination,in explanation of what was wrong with Isabelle's work, Scurtis testified "there'sa fellow doing work in the front, and when I put a girl back of him, we find outafterward that they talk so much with the fellow and they get all hauled(sic)up there and its much confused and that.it is the experience I have, sofar asputting a girl on that job. . . ." Scurtis subsequently admitted thathis complaint against Isabelle was that she was talking too much.In oral"argument Respondent's counsel stated categorically that Isabelle was laidoff for economic reasons.He then added that she had been shifted from onejob to another, tried out in several departments, and finally laid off when itwas decided to have a man fill her job.The variation in the stated grounds for Isabelle's layoff casts suspicionon the merit of the Respondent's defense.Another factor which lends itself to suspicion regarding Isabelle's layoffisLevin's testimony that in determining who shall be laid off Respondent'spolicywas to take into account seniority and ability. DeCesare testifiedthat Isabelle turned tucks satisfactorily and the only reason that she was givenan additional job was his need for assistance in putting up platforms. EffieChristofolas was the only other employee turning tucks.Respondent offeredno proof that she was better qualified than Isabelle. It is fair to presumetherefore that Isabelle was equally qualified with Christofolas to do the job.She was not offered the tucking job at the time she was laid,off according to ROZELLESHOE CORPORATION,133DeCesare even though she had greater seniority than Christofolas becauseRespondent intended to convert from a hand to a machine operation which therecord reveals was done by a woman. It is interesting to note in this regardthat Christofolas was one of the signers of the petition referred to hereinabovebut before it was turned over to Wheeler requested that her name be removed,and Isabelle struck it out.I cannot credit the Respondent's contentions that Isabelle was laid off for thereasons setforth above; rather I am persuaded and the preponderance of theevidence leads me to the conclusion that the reasons given by the Respondentwere merely pretexts to conceal its illegal motivation for her layoff.As men-tioned previously, Isabelle and Wheeler were the prime movers in arranging theemployees' meeting during the lunch hour on February 15, the inception of con-certed activities.Isabelle participated in the solicitation of employees to signslips asa manifestation of their desires for a union.Her layoff followed closelyon the heels of Levin's interrogation of employees regarding the slips. In viewof these circumstances and upon the record as a whole, I find that Isabelle wasdischarged on February 15 in violation of Section 8 (a) (3) of the Act.Anne Karamzourtopoulo8began her employment as a buckler in Respondent'sstitching department on November 10, 1950.After 2 weeks she was assigned tothe packing department to clean shoes..On February 15 Karamourtopoulos attended the lunch hour meeting in theplant.About 2: 30 p. m. she signed a slip at employee Dube's behest;' signifyingher desirefor aunion.At about 4: 20 p. m. Karamourtopoulos returned to herregular place in the packing department, after doing some temporary work inthe lasting department," when Foreman Attella told her she was being laid off.She asked him the reason but none was given.Helen Muldowneywas employed by the Respondent in December 1950 to cleanshoes in the packing department.On occasions she was assigned additionalduties of shanking and pulling nails out of shoes..Muldowney attended the February 15 meeting in the plant and also signed aslip signifying her desire for a union.At the completion of work that day Mul-downey.was told by Foreman Attella she was being laid off because of lack ofwork 1°In addition packing room employees Joyce Brunette and Lillian Hubbard werelaid off allegedly for lack of work.They signed slips as an indication of theirdesires for an employees' union.Levin testified he called Scurtis into his office after working hours on February12 to discuss the loss of production in the plant.On February 13 Scurtis, ac-cording to Levin, pointed out that all of the lasts were being used on currentorders thus creating a bottleneck in the lasting department which resulted in alack of work for the packing room. It was explained that in the manufacture ofthe shoe the process starts in the cutting department then flows through thestitching, the lasting, and packing departments.Levin testified he told Scurtisif the loss in production continued it would be necessary to lay off employees inthose departments where production was falling off.Levin continued his discus-sions with Scurtis regarding this matter on February 14 and 15.Levin statedhe did not mention to Scurtis at any time during their discussions reducing the"Dube was one of the employees interrogatedby Levinregarding the signing of slips.13Karamourtopoulostestifiedthere was a lull in her regular work that day and she wasassigned to the lasting department.10 During the afternoon Muldowney had an argument with Foreman Attella duringwhich there was an exchange of profane language.The Respondent does not claim thishad any bearing on the decision to lay her off that evening but contends it came aboutsolely for economic reasons. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of employees in the packing room.This is in direct conflict with thetestimony of Scurtis who stated that Levin told him there were too many em-ployees in the packing room.Levin testified that on the morning of February 15 he called Foreman, Attellato his office, told him not enough shoes had been produced that week, that it wasnot known how long this condition would continue, and that-Attella was.to` lay-off those employees who he thought were not needed until production picked up."At about 4:15 p. nr. Attella, according to Levin, said he did not know which girlsto lay off since he was not well acquainted with their names. Levin then wentout to the packing room and pointed out four girls to Attella to be laid off.Levinstated he chose Brunette, Muldowney, and Karamourtopoulos for the reason thatthey had the least amount of seniority in the packing room.Hubbard waschosen because she had less seniority than another employee doing a similaroperation.Levin admitted it took from 5 to 6 days for the work in the lasting room toget to the packing room. The Respondent's production chart in evidence revealsthat for the week ending February 9 the volume of production in the lastingroom was 391 cases, the highest during the months of January and February.On the basis of Levin's testimony, therefore, any bottleneck in the lasting roomwhich occurred during the week of February 12-16 could have had no effectupon the volume of work in the packing room during the same week. In anyevent the Respondent did not offer any evidence other, than that set forth aboveto explain this condition.The record reveals also that on February 12 employees Dorilda Pacquette andIrene Harvey were hired to clean shoes in the packing room. Since these hiringstook place on the same day that Levin started his discussions with Scurtis re-garding the loss in production and the excess number of packing room employees,there appears to be some doubt cast on Respondent's contention that the layoffsin the packing room on February'15 became necessary because of the excess num-ber of employees.Significant also is the hiring of Mary Barrett and EleanorChampy on February 16 as cleaners for the packing room. Levin testified hehad complained to bookkeeper Costello on several occasions about the highcostof maintaining the packing room.He stated Costello recommended Barrett asa person who "would be a very good help" to Respondent.Barrett brought alongher friend Champy to the plant when she appeared and although the record issilent as to whether Champy "would be a very good help" to Respondent, Levintold the packing room foreman to put both on as cleaners.Barrett and Champyremained in the Respondent's employ until July.Another significant fact whichmust be considered in resolving Respondent's contention is Harvey's uncontra-dicted testimony, which I credit, that Foreman Attella told her on February 15he was laying off some girls and there might be a chance that her sister couldget a job," and he would let her know the following day. I do not accept Levin'sexplanation for the hiring of Barrett and Champy the day after the layoffs offour employees, at least three of whom were doing similar work in the packingdepartment and who were allegedly laid off for lack of work.The real reason for the layoffs is not hard to find. I am persuaded and thepreponderance of the evidence leads me to the conclusion that Respondent'sdefense that Karamourtopoulos, Muldowner, Brunette, and Hubbard were laidoff for lack of work was merely a pretext to conceal its illegal motivation fortheir layoffs.Karamourtopoulos and Muldowney attended the lunch-hour meet-11 Scurtis testified that after Levin told him on February 13 there were too many em-ployees in the packing room,he in turn told Attella to lay off some help.11Harvey's sister had applied for employment with Respondent. ROZELLE SHOECORPORATION135ing of employees several hours before the layoffs, and all signed slips signifyingtheir desires. for a union.The layoffs took place several hours after Levininterrogated employees regarding the signed slips.And as found previously,Foreman Marcinuk told Wheeler several girls were laid off because of the ac-tivities in the plant that afternoon and because of signing slips. In view of thesecircumstances and upon the entire record I find that Karamourtopoulos, Mul-downey, Brunette, and Hubbard were laid off on February 15 in violation ofSection 8 (a) (3) of the Act.C. The sti ike on February 16As hereinabove found, Wheeler met with Union Organizer DePietro afterbeing informed by Foreman Marcinuk of the layoffs of employees for signingslips in the plant.Wheeler contacted other employees, and arrangements weremade to meet the nest morning at 7 a. in. in the plant yard.On February 16 employees Wheeler, Isabelle, Hyder, and Union OrganizerDelietro, McGuire, and Frasca stationed themselves at different points in theyard and told employees on their way to work of the layoffs on the previousnight and requested them to remain out of work in protest of the Respondent'saction.About 15 to 20 employees remained in the yard until 7:30 a. in., the startingtime in the plant.While they were congregated in the yard Scurtis askedWheeler and H) der why the employees did not report for work, and they repliedthey did not like what happened to the employees laid off the previous night.The employees who did not report for work 10 proceeded in a group to theunion hall where they signed membership application cards, held a meeting,and authorized the union organizers to appear before Levin to request reinstate-ment for, the laid-off employees and those who remained out of work in protestof the layoffs.Having found that the layoffs of Isabelle and the packing room employees onFebruary 15 were discriminatory, it follows that the strike of the employeeson February 16 in protest of the said layoffs was an unfair labor practice strike.It is so foundI)The request for reinstatement; refusals toreinstate;other discriminatorydischargesOn the afternoon of February 16 Union Organizers DePietro and McGuiremet with Levin and Scurtis in Levin's office at the plant and requested rein-statement for the laid-off employees as well as the striking employees. Ashereinabove found, Levin agreed to reinstate all of the said employees.DePietroand McGuire reported Levin's agreement to the employees at the union halland told them to report for work on February 19.IreneHarvey and Dorilda Pacquette 20 were hired at the same time by ForemanAttella on February 12 to clean shoes in the packing room.They testified theywere hired as perman ant employees .21On February 15 each signeda slip asitmanifestation of her desire to have a union in the plant. On February 1611 Included in this group were Wheeler, Hyder, Dorilda Pacquette, Irene Harvey, DorisGagnon, and Jerry Cerrullo alleged in the complaint to have been denied reinstatementdiscriminatorily or discharged.20Harvey was Pacquette's future daughter-in-law.91 Levin testified,that Foreman Attella came to his office on February 12 and said Harveyand Pacquette were applying for jobs as experienced packersLevin stated he advisedAttella to hire them and try them out.Attella who was no longer in the employ of theRespondent at the time of the hearing did not testify. Levin's testimony is not credited. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarvey and Pacquette arrived at the plant to report for work but joined thestrike with the other employees;forthe reason,as they testified,to protest theRespondent's action in -laying off some girlsthe night before.On February 19they did not find their timecards inthe rack uponreportingfor work.ForemanAttella told them there was no work.Harvey has never beenreinstated.OnFebruary 20 Pacquette testified she received a telephonemessage to report atthe plant.She' arrived at 2 p. 'm., saw Scurtiswho assignedher tovariousduties includingcleaningshoes at whichshe worked until quitting time whenScurtistold her he would call her againif she was needed.-She has not beenreemployed.Barrett and Champy hired on February 16 to cleanshoes in thepacking room, work similar to thatdoneby Harveyand Pacquette,continuedto work for the Respondent for anumberof monthssubsequent to the strike.The Respondent attempted to justify its refusalto reinstate Harvey andPacquette on the ground that they did not perform satisfactorily during theperiod of their employment. Levin testified Foreman Attella on February13 reported Harvey and Pacquette were not satisfactory as packers whereuponLevinsuggestedtrying themas cleaners.Bothwomen testifiedcredibly theywere hired to clean shoes.At another point in his testimony, Levin statedForeman Attella on February 15 told him that Harvey and Pacquette werenot cleaning shoes satisfactorily and he instructed Attella to lay them offas of the finish of business on February 16 In spite of this Pacquette wasrecalled for a half day on February 20 to clean shoes among other duties.It is noteworthy that Levin did not choose Harvey and Pacquette for laycffson February 15 even though they had less seniority than the other employeeslaid off and their work was reported to be unsatisfactory. Levin stated lieforgot completely about them and "never even gave it a thought" Harveytestified she did notreceive any complaints during the 4 days she was employedby the Respondent.Levin admitted on cross-examination that Harvey wasnot inthe Respondent's employ "for the simple reason that Irene Harvey-didn't show up for work on Friday the 16th." Levin's testimony regardingthe unsatisfactory performance of Harvey and Pacquette is not credited.Furthermore it is settled law that unfair labor practice strikers upon theirunconditional request for reinstatement are entitled to theirformer or sub-stantiallyequivalent jobs even if it becomes necessary to dismiss the replace-ments hiredin their jobs. I do not consider Pacquette's recall on February 20for severalhours reinstatement to her job as required by the Act, particularlysince Respondentretained in its employ the two employees hired as replace-ments on February 16. I conclude and find that the Respondent dischargedHarvey and Pacquette for participating in the strike and at alltimes sinceFebruary 19 has failed and refused to reinstate them to their former jobs orsubstantiallyequivalent positions.22ClydeWheelerstarted his employment with Respondent in 1948.He quitin theearly part of 1949 but returned in July of the same year.During thisperiod his job consisted of innersole tacking. In November 1950 Wheeleragain quit whenRespondent refused to give him an increaseinwages from$40 to $50 a week. About a week later he was rehired at $50 per week andassignedthe additional duties of putting up lasts for the assemblersin accordancewith customers' orders and obtaininguppers fromthe stitchingroom andsizing themout in accordance with the said orders.Wheeler crediblytestifiedthat after he returned to the Respondent's employin November 1950 innersoletackingworkrequiredonly approximately three-quarters of an hour per day32 Incomputing back pay the Respondent should be given credit for the time worked byPacquette on February 20-- ROZELLE SHOE CORPORATION137and the balance of the time was spent carrying out the otheradditional dutiesassigned to him.As noted previously, Wheeler first contacted the Union in November 1950and obtained several membership cards which he distributed to employees.On February 15, 1951, Wheeler arranged the employees' meeting during thelunch hour,acted as chairmanof the said meeting, and collected slips signedby employees during the meeting and subsequent thereto.On the morning ofFebruary 16 Wheeler talked with a number of employees in the yard andenlistedtheir assistance to remainout of work in protest of the Respondent'sactionin layingoff several girls the night before.He participated in the strike.Wheeler reported for work on February 19 at 7:30 a. in.Wheeler testifiedForeman DeCesare told him his only job thereafter was innersole tacking.Heworked for about 20 minutes, completed all the tackingof innersolesthere wasto do thatmorning andthen spoke with Scurtis whosaidhe would see Levin"about getting the other part of [Wheeler's] job back," and if it was at all possiblehe would obtain both jobs for him. Scurtis reappeared shortly and remarkedthat if Wheeler went to the office and talked to Levin he would probably againdo the putting up work. Scurtis stated that unless Wheeler did that he wouldnot assignhim to the said work and Wheeler would be called when needed.Wheeler did not go to see Levin and left the plant for the day.On February 20 Wheeler reported for work at the regular startingtime andwas told by Foreman DeCesare there was no work for him.Wheeler-did notreport for work after that day nor has he been recalled.It is the Respondent's contention that the innersole tacking work began totaper off about December 15, 1950, when the manufacture of compo-constructed-shoeswas discontinued and it ceased completely on February 19, 1951.Wheeler,according to Levin, was kept busy working on theinnersoletacking job ex-clusively until about December 15, 1950, and thereafter was given the additionaljobs referred to above.Levin testified that prior to December 15 he discussedwith Scurtis the Respondent's continued need for an innersole tacker to finishthe work it had on hand. They decided that rather than let Wheeler go andhire an inexperienced innersole tacker, they would add to Wheeler's duties theputting up of lasts, a job regularly performed by a boy paid 75 cents an hour, sothatWheeler could finish the innersole tacking work.Levin admitted that heinstructed Foreman DeCesare on February 19 for the first time to confine Wheelerto innersole tacking and to lay him off when that work ran out because as hesaid "he did not care" to pay $1.25 per hour for a 75 cents per hour job.There is no evidence in the record that from November 19, 1950, to February19, 1951, Levin questioned the hourly rate paid Wheeler even though as herein-above found he was tacking innersoles approximately three-quarters of an hourper day and spending the rest of his time putting up work andsizinguppers.It is therefore particularly significant that Levin's concern about Wheel'er's rateof pay for performing a relativelyminorand unskilled job was coincidentalwith Wheeler's prominent participation in the employees' concerted activitiesand strike.Further significant as to the Respondent's motivation in relegatingWheeler to the innersole tacking job on February 19 with knowledge that therewas little of said work to be done that day and none thereafterR8was Marcinuk'sstatementtoWheeler made after the packingroomemployees were discrimi-natorilylaid off,that other employees were "going to get it" and Respondent hadWheeler "pegged as the No. 1 boy."In view of the foregoing and upon the record as a whole it is clearand I findthatWheeler was discharged because of his concerted activitiesin connection23This finding is based on DeCesare's testimony. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the employees' concerted activities on February 15 and the strike onFebruary 16, in violation of Section 8 (a) (1) and (3) of the Act. SeeRomeSpecialty Co., Inc.,84 NLRB 55.Furthermore the undisputed facts are that Respondent on February 19, uponW'heeler's reporting for work, did not restore him to the same job which heperformed before the strike. I conclude and find that Respondent since Febru-ary 19 has tailed and refused to reinstate Clyde Wheeler to his former job orone substantially equivalent thereto.Henry Hyderwas first employed by the Crystal Shoe Company, the pred-ecessor firm to the Respondent, in April 1947 as a heel slugger.`Hyder testi-fied that in about June 1950 he was assigned the additional job of roughingsoles"From the latter date until February 19, 1951, according to Hyder, heperformed both jobs but spent 80 to 90 percent of his time on roughing soles.Hyder was paid a piecework rate and was under the supervision of ForemanMarcinuk.Marcinuk admitted that Hyder worked on both jobs.His testimony as towhen Hyder was assigned the additional job of roughing soles was inconsistent.Marcinuk first testified that when he became foreman of the stock-fitting roomin October 1950, Hyder's job was confined to slugging heels.This work slowedup at about that time and Marcinuk gave Hyder the additional job of roughingsoles.He later testified that the heel slugging work slackened in December1950 when Respondent began to produce a new type of shoeand inanswer toa leading question stated he did not assign Hyder to the additional job nordid he tell him to do that work on all occasions when therewas not enoughwork to be done on slugging heels.As heretofore found,Marcinuk was nota reliable witness.Hyder impressed me as a forthright, truthfulwitness.Icredit his testimony as set forth above.Hyder talked with DePietro about the Union in November 1950. Thereafterhe met with the union organizers on several occasions and talked with themwhen they were in the plant yard.On the night of February 15 Hyder discussed with Wheeler the layoffs ofthe five employees that day.On the morning of February 16 Hyder joined the other striking employeescongregated in the plant yard and solicited a number of employees to remainout of work in protest of the Respondent's action of the previous day. -'Whilethus engaged, Scurtis approached Ryder and asked what was the matter.Hyderreplied "The reason is obvious, Peter.We don't like what happened to thegirls."Hyder remained out of work for the day, attended the meeting of strikingemployees at the union hall, and signed a union authorization card.On February 19 Hyder, in accordance with Levin's conversation with DePietrotransmitted by the latter to the striking employees, reported for work at 7: 20a.m.Hyder was told by Foreman Marcinuk there was no heel slugging forhim to do.Ryder inquired if there was not a lot of roughing to which Marcinukreplied "there is no more slugging for you."Hyder then remarked "in otherwords, that's all there is" and Marcinuk commented "never mind."Hyder leftthe plant after being advised by Marcinuk to report on February 21 when therewould be some slugging work.On February 21 Ryder reported at the plant and was told by Marcinuk therewas no slugging work.Ryder observed one case of shoes whichrequired heelslugging and said, "I'll do that if you want me to ; it only takesten minutes."26This operation consists of nailing a small leather top to the heel of the shoe.25 This operation entails running the sole on a machine to make it rough so..,that ,whencement is applied it will adhere to the shoe ROZELLE SHOECORPORATION139Marcinuk's response was "There is no need to.Why don't you wait until Icall you."Ryder has never been reinstated.Respondent's counsel contended in oral argument that Ryder was dischargedfor the following reasons: (1) Inefficiency; (2) insubordination, in that he re-fused to obey orders of Foreman Marcinuk ; and (3) causing bickering and argu-ment among the employees of the stock-fitting department.It is noteworthy that only in oral argument did Respondent raise the issueof Hyder's inefficiency.Otherwise not a scintilla of evidence was adduced byRespondent to warrant raising such a contention. On the contrary DeCesare "testified that Hyder's work was all right and Levin testified- he never receivedany complaint about Hyder's work.This contention is without merit.With respect to the second contention Marcinuk testified that when he becameforeman of the stock-fitting room he endeavored to and did increase production.Ryder, according to Marcinuk, did not see eye to eye with him on increasedproduction because he feared the employees would be working themselves outof jobs.One morning while the production drive was going on Ryder was doingsome work he chose to do and not the work Marcinuk had designated.2' Anargument resulted and Ryder allegedly said to Marcinuk "this is not the Army;you can't tglk to us like that."Ryder denied having any arguments with Marcinuk.He specifically deniedmaking the statement attributed to him by Marcinuk.He testified that so faras he knew no friction existed between himself and Marcinuk and thely cap-peared to "get along" even though they were not too friendly.Ryder impressedme as a mild mannered person, not prone to be argumentative.Marcinuk, onthe other hand, was an extremely belligerent witness, irascible, and difficult tocontrol at the hearing. I credit Hyder's testimony and denials -herein.As to Ryder's causing bickering and argument among the employees of thestock-fitting room, Marcinuk testified that during January and February 1951 heoverheard Ryder discussing the distribution of work in the department withemployees Eleanor Conti and Marion Farrah and at times there was shouting.On other occasions during the same period he heard employee Gagnon scoldRyder in a loud tone of voice because of the manner in which he placed soles onthe rack.28It seems apparent from the record that Marcinuk was not greatlyconcerned by the bickering and arguments among the employees and the result-ing noise, since the only action he took was to tell the employees "cut it out,cut this noise out."No evidence was adduced by Respondent that the allegedarguing and bickering interferred with the employees' work in the stock-fittingroom.Even though, as above indicated, the Respondent contended that Ryder wasdischarged for the reasons set forth, Levin was unable to testify with any degreeof certainty that he was discharged. Levin testified variously as follows :He instructed Marcinuk on February 12 to discharge Ryder at the finish - ofbusiness"on February 16 because the latter had given Levin an ultimatum tothe effect that he would have to leave the Respondent's employ unless employeesConti and Farrah were removed from their jobs ; on cross-examination Levinstated he did not "even know" that Ryder was actually discharged and was of28DeCesare was Marcinuk's predecessor as foreman of the stock-fitting roomF'+It does not appear from the record that Marcinuk had any system of distributing thestock-fitting room work to the employeesConti testified they did the work in theirassigned jobs such as slugging or roughing and if that ran out they did any other work they"could get itheirli hands on "28Farrah testifying as a witness for Respondent stated she heard Gagnon complain toHyder that she was not getting the work fast enough but their conversation was not tooloud. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe' impression that he left of his own accord.Levin stated further that he didnot ascertain the reasons for Hyder's discharge and knew. only that he was nolonger in the Respondent's employ because he did not report to work on February16.On redirect examination Levin testified that as far as he personally, wasconcerned Hyder was discharged but was not so advised by Foreman Marcinukbecause he did not report to work on February 16.When questioned by the TrialExaminer as to the reasons why Hyder was not told he was discharged onMonday, February 19, when he appeared at the plant prepared to work, Levinstated it was not necessary for the foreman to carry out his previous instruc-tions to discharge Hyder since Respondent took the "polite way out" and merelytold him there was no work.,,Hyder was never told he was discharged.,,I do not credit the Respondent's contentions that Hyder was discharged forthe reasons advanced by it at the hearing. I conclude and find that fromFebruary 19, 1951, the Respondent failed to reinstate Hyder, to his former or asubstantially equivalent position.29Jerry Cerullowas employed by the Respondent early in 1950 as a sprayer.He thereafter was assigned to the job of a shipper, and prior to Christmas 1950he was transferred to the cutting department to learn the operation of a clickermachine.Cerullo cut soles on the clicker machine until February 16, 1951.Hewas under the 'supervision of Foreman Louis Goldman and was paid $1 per hour,the same rate he received as a shipper.;,On February 16, Cerullo met employee Isabelle in the plant yard at about7: 15 a. in. and was enlisted by her to remain out of work in protest of theRespondent's action the previous day.Cerullo joined the striking employees,participated in the union hall meeting, signed a union authorization card, and waswith the other employees when DePietro reported Levin's acquiescence to haveall of them return to work the following Monday morning., ^Cerullo testified he spoke withForemanGoldman90onFebruary18 advisinghim of the death of his mother-in-law which necessitated his remaining awayfrom work 3 or 4 days. Goldman, according to Cerullo, told him to come in whenall arrangements were completed and the funeral was held. Cerullo reported for.work on February 22 but was unable to find his time card. He testified Goldmancame up to him and told him not to bother looking for the card as he had beenreplaced in order not to hold up the work. Scurtis approached them while theywere thus engaged in conversation and asked what they were discussing. Gold-man explained that Cerullo wanted to know whether he was discharged or laidoff because he wanted to apply for unemployment compensation if he was laidoff.Scurtis then said, "Well, let him collect his checks there is no work for him."Cerullo collected unemployment compensation until he was rehired some 6 weekslater.He, worked on the clicker machine for 11/2 days when he was shifted tothe shipping job, " and was still employed at the latter job at the time of thehearing herein.Goldman denied Cerullo's version of the conversation on February 19. Gold-man admitted that Cerullo said he would not be in to work for several daysbecause his mother-in-law passed away.Goldman testified that Cerullo addedhe did not want to go back to work on the clicker machine but would like to29Marcinuk testified that whereas the slugging of heels was discontinued in February,there was enough sole roughing work to do thereafter for employees Conti and Farrah,s° Louis Goldman was president of the Respondent Corporation and foreman in chargeof the cutting and shipping department.Cerullo 'did - not,recall exactly when be returned to work.He thought it was on aWednesday..He stated he worked for a day and a half at cutting and transferred to theshipping job because Miller, the regular shipper, quit. ROZELLE SHOECORPORATION141return to his old job at shipping. Goldman testified further he did not promiseanything to Cerullo and their conversation ended.When Cerullo returned to the plant on February 22, Goldman stated he toldCerullo that since he wanted the shipping job he could not use his services at,that time but just as soon as he could '*make room;' for him he would bring him,back as the shipper.Goldman did not recall Cerullo's comments but did remem-ber that no objection was raised. Cerullo was recalled on March 22 to theshipping job..Cerullo denied on cross-examination that he told Goldman he wanted his oldjob back.He stated he "just wanted to work." Cerullo admitted at the hearingthat on occasion after he returned to the Respondent's employ when he wasabout to leave the plant during working hours and was questioned by a foremanhe did not tell the truth about where he was going. It was also developed atthe hearing that Cerullo by letter dated July 9, 1951, voluntarily advised theRegional Office of the Board that Respondent "is not responsible for any timelost as a result for having joined in the walkout of Feb. 16, 1951. The reasonwhy I was not immediately hired was because I did not want my old job back.But instead wanted a new job in the packing room.When I made the requestwithin a few days after the 16th of Feb. I was told that I could have the jobin the packing room as soon as a vacancy took place." From his demeanorCerullo did not impress me as a truthful witness, I do not credit his testimonyor denials.Upon the record as a whole I conclude and find that Cerullo was not reinstatedon February 22, 1951, because he advised Respondent he did not want his oldjob but instead wanted to go back as a shipper. It will be hereinafter recom-mended that the allegation in the complaint as to Jerry Cerullo be dismissed.Helen Muldournell,as hereinabove found, was discriminatorily laid off onFebruary 15.Muldowney, testified that during the day on February 15 Fore-man Attella told her to clean a case of white leather shoes. She started, whenAttella said he would first have them stained by another employee.Muldowneytold Attella that the cleaning should be done before the staining, but Attella toldher "never mind."After the shoes had been stained and were still wet, Attellareturned with them to Muldowney and directed her to clean them with compo.Muldowney claimed she told Attella that when white shoes are cleaned withcompo the brown-stain runs-into the white and makes it difficult to wipe off andshe refused to clean the shoes.Attella with the aid of another employee didthe job.When Attella in answer to a question by Muldowney said he asked herto do the job "out of spite," she called him a name impugning his ancestry andhe retorted with a profane epithet disparaging her nationality 'Muldowney returned to work on February 19 at the regular starting time.After working about 15 minutes, Attella came to her workbench and addressinghimself to her and another employee said, "I don't want no back talk from youtwo girls;you just do your work and that's all.If its the last thing I do I'llget you out of here."Muldowney thereupon hurled at Attella the same vulgarexpression she used on February 15, punched out her time card, and left theplant.On herwayout, Scurtis inquired where she was going, Muldowney re-plied that she was not "going to take it anymore," she was leaving.The General Counsel argued that Attella's remarks were a device, plannedby the Respondent, to force Muldowney to quit and that Muldowney's quittingshould be construed as a constructive discharge in violation of Section 8 (a) (3).In my opinion the remarks and name calling on February 19 were merely a02 As previously found it is not contended by either party that this incident had anybearing on Muldowney's layoff on February 15.The fact is that the record does notindicate the time when_the.nanie calling took place. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinuation of the dispute on February 15, prior to Muldowney's layoff-Attella's remarks contained no threat of retribution of future action by reasonof her past concerted activities or union activities.I conclude and find that the General Counsel has failed to sustain the burden,of proving that the Respondent forced Muldowney to quit on February 19 becauseof her union membership or concerted activities.AnneKaramourtopoulos,as heretofore found, was discriminatorilylaid offon February 15. She reported to work on February 19 as per Levin's agreementwith DePietro, but was told there was no work for her.That afternoon shereceived a telephone call from Foreman Attella to come in to work thenext day.On February 21 Scurtis questioned Karamourtopoulos about the Union andif she had signed a membership card.He remarked that ifshe had her namestricken from the union membership list "everything would be O. K."He also.commented that he was shocked at learning that she andMuldowney,who, likehimself were Greek, had signedunion cards.On February 22 Levin interrogated Karamourtopoulos about her union mem-bership.Upon the completion of the day's work on February 26, Karamourtopouloswas again laid off by Attella without any reason. She has not been reemployed.Karamourtopoulos testified that on February 27 she wasgiven a form at theState Unemployment Compensation office to be filled out by Respondent, onwhich Respondent set forth "lack of work" as the reason for layoff. At thehearing the Respondent did not assert any grounds for her discharge on February26.That "lack of work" was not the real reason forKaramourtopoulos' dis-charge appears obvious from the testimony of John Wilson, a witness calledby the Respondent, who stated "there was plenty of work."In fact Levin didnot claim that economic necessity was the motivating factor fordischargingKaramourtopoulos ; he admitted on cross-examination that he had no idea whyshe was laid off on February 26 and stated the matterwas notbrought to hisattention.In view of the timing of the second layoff of Karamourtopoulos, shortly aftershe was interrogated regarding her union membership and activitiesby Scurtisand Levin and considering the Respondent's discriminatory refusal to reinstateWheeler and Hyder as well as Levin's statement to the employees that he didnot want a union factory, I conclude and find that the layoffof Karamourtopouloson February 26 was because of her union membership and engagement in con-certed activities.Doris Gagnonstarted her employment with the Respondent in January 1950as a stock-fitting room employee.At one time or another during the course ofher employment she performed all the operations in the department such ascementing, trimming, roughing, and staining.Gagnontestified that on the morning of February 16, Wheeler told her of thelayoff of fiveemployees the previous night and asked if she would remain outof work in protest of the Respondent's actionGagnon joined the other strik-ing employees, solicited others toremainout of work, attended the meeting atthe unionhall,and signed a union membership card.On February 19 Gagnon was reinstated to her job of cementing soles, the workshe did prior to the strike.Gagnon was among the employees gathered to hear Levin's speech on Feb-ruary 22. She testified that she was standing about 10 feet awayfrom ForemanGoldman whenLevin requested the employeesto expresstheir confidence in theRespondent againstthe Union by a showof hands ; she did notraise her hand.At the end of the workday on March 2, Foreman Marcinuk told Gagnon hehad to let her go.Whenshe asked what he meant,he replied she was dis- ROZELLE SHOE CORPORATION143charged.Gagnon inquired if it was "on account of Friday."Marcinuk re-plied "I can't talk.I'll call you up and let you know."Gagnon thereafter metScurtis who told her she was fired because of her "rotten work." Scurtis re-fused to show her the work he had reference to.Gagnon spoke to Marcinuk on the telephone that evening and again askedwhy she was discharged.Marcinuk replied it was because of her bad work.After some further conversation and Gagnon's comment that he should knowshe did not do bad work, Marcinuk said "Doris, you know I can't talk on thephone because they've got big ears on this phone.You know, you never shouldhave listened to those commies ; you should have went (sic) to work Friday andyou could have went (sic) to Mr. Levin and he would have given you a raise."It is the Respondent's contention that Gagnon was discharged for the follow-ing reasons: (1) Inability to do proper work; (2) inability to work in harmonywith her supervisor ; and (3) inability to work in harmony with her fellowworkers.The Respondent adduced considerable testimony from Levin, Scurtis, De-Cesare, and Marcinuk regarding Gagnon's inefficiency and complaints about herwork from the time she was hired throughout the period of her employment.Much of this testimony regarding the times of her alleged inefficiencies is inconflict.Moreover, it is difficult to understand how it was possible for Re-spondent to have countenanced Gagnon's inefficiency over such a prolongedperiod, especially when it is considered that she was doing a nonskilled job andcould easily have been replaced since help was available. Such testimony be-comes further suspect when viewed in the light of the timing of her discharge.I will not burden this Report further by a lengthy recital of the testimony sinceI do not credit it.Gagnon admitted that in April or May 1950, while she was working at thestaining operation, stain occasionally dropped on the shoe soles and Scurtisberated her for bad work. She testified that since then none of the supervisorscomplained about her work but on the contrary Foreman Marcinuk told her itwas- good.Gagnon impressed me as a forthright, reliable witnessI credit hertestimony.With respect to the other contentions, neither Conti nor Farrah, coworkersof Gagnon in the stock-fitting room, called as witnesses by the Respondent, testi-fied to any conflicts or difficulties with her.No specific testimony was offeredby Marcinuk regarding Gagnon's inability to work in harmony with him. Itappears that disharmony between the employees and supervision in the stock-fitting room was the commonplace thing as is evidenced from Marcinuk's testi-mony that he w anted to leave the Respondent's employ because of digust innot obtaining cooperation from the employees I find no merit in thesecontentions.The real cause for Gagnon's discharge was made unmistakably clear to herby Marcinuk when he told her she should never "have listened to those commies"and should have come in to work on February 16 instead of joining the strike.Upon the foregoing and the record as a whole I conclude and find that Gagnonwas summarily and discriminatorily discharged on March 2 because of her unionmembership and concerted activities in violation of Section 8 (a) (3) of the Act.Iv.THE E}FECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,23 Friday, February 16, was the day Gagnon joined the strike with other employees inprotest of the Respondent's action of February 15. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to-and have led to labor disputes-burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in unfair labor prac-tices, it will therefore be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent discriminated in regard to the hire andtenure of employment of Anne Karamourtopoulos, Doris Gagnon, and DorisIsabelle by discharging them and thereafter refusing to reinstate Karamourto-poulos and Gagnon (Isabelle was. reinstated on or about March 14) and havingfurther found that the Respondent discriminated in regard to the hire andtenure of employment of Dorilda Pacquette, Irene Harvey, Clyde Wheeler, andHenry Hyder, by discriminatorily refusing, following their participation in astrike caused by the Respondent's unfair labor practices, to reinstate them to,their former or substantially equivalent positions, although they unconditionallyapplied for such reinstatement and in fact were told by Respondent to reportback to work on February 19, it will be recommended that the Respondent beordered to offer all of the said employees, with the exception of Isabelle, fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges." If there are notsufficient positions available for Pacquette, Harvey, and Hyder, the Respondentshall make room for them by dismissing, if necessary, employees hired on andafter February 16, 1951.Wheeler has been inducted into the Armed Forces ofthe United States since Respondent's refusal to reinstate him, and, accordingly,may not be available for immediate reinstatement. In order to restore him tohis position and thus effectuate the policies of the Act, it will be recommendedthat upon application,madewithin 90 days of his discharge from the ArmedForces, the Respondent offer him reinstatement in the samemanner as. pre-scribed hereinabove for the other striking employees discriminatorily deniedreinstatement.It will be recommended that the Respondent be ordered to make whole AnneKaramourtopoulos, Doris Gagnon, Doris Isabelle, Dorilda Pacquette, IreneHarvey, and Henry Hyder for any loss of pay they may havesuffered as aresult of the discrimination against them.Consistent with the policy of theBoard enunciated inF.W. Woolworth Company,90 NLRB 289, it will be recom-mended that loss of pay be computed on the basis of each separate calendarquarter or portion thereof during the appropriate back-pay period.The quartersshall begin with the first day of January, April, July, and October.Loss of payshall be determined by deducting from a sum equal to that which these employeesnormally would have earned for each quarter or portion thereof, their netearnings,if any, in other employment during that quarter.85With respect toWheeler, it will be recommended that the Respondent make him whole for anyloss of earnings he may have suffered because of the Respondent's discriminationagainst him by payment to him ofa sumof money equal to the amount he84 In accordancewiththe Board's consistent interpretation of the term the expression"formeror substantiallyequivalent position"is intended to mean"former positionwhereverpossible and if such position is no longer in existencethen toa substantiallyequivalentposition."SeeThe Chase National Bank of theCityof NewYork,San Juan,PuertoRico,Branch,65 NLRB 827.86 SeeCrossettLumberCompany,8NLRB 440;RepublicSteelCorporation v.N. L. it. B.,311 U. S. 7. ROZELLE SHOE CORPORATION145would normally have earned as wages during those periods (1) between February19, the date when he unconditionally applied for reinstatement and the date ofhis induction and (2) between a date 5 days after his timely application forreinstatement and the date of offer of reinstatement by the Respondent less hisnet earnings during these periods."It has also been found that the Respondent by various acts interefered with,restrained, and coerced their employees in the exercise of rights guaranteedby the Act. The Respondent's fixed intentions to defeat their employees'efforts toward self-organization, as manifested by the interrogation, the threatof reprisal if the Union was successful in organizing the plant, the layoffs, dis-charges, and refusals to reinstate striking employees, indicates such a disregardof their employees' rights under the Actas toconvince me that there exists adanger of the repretition of such violations and of the commission of otherunfair labor practices proscribed by the Act.Unlessthe recommended orderis coextensive with the threat the preventivepurposesof the Act will be thwarted.Accordingly, in order to effectuate the policies of the Act, to make more effectivethe interdependent guarantees of Section 7, and to deter the Respondent fromfuture violations of the Act, I will recommend that the Respondentcease anddesist from infringing in anymanner uponthe rightsguaranteedin Section 7 ofthe Act.Since it has been- found that the Respondent did not commit unfair laborpractices by discharging Helen Muldowney or by refusing after the strike toreinstate Jerry Cerullo, it will berecommendedthat the complaintbe dismissedinsofar as it alleges that the Respondent committedthe aforesaid unfair laborpractices.Upon the foregoing findings of fact and the entire record inthe case, I makethe following :CONCLUSIONS OF LAW1.United Shoeworkers of America, CIO, isa labor organizationwithin themeaning of Section 2(5) of the Act.2.By discriminating in regard to the terms and conditions of employment ofsome of its employees, thereby discouraging concerted activities and membershipin the aforesaid Union, the Respondent has engaged and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.3.By the above unfair labor practices, and by otherwise interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, the Respondent has engagedand is engagingin unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practicesare unfairlabor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent did not commit unfair labor practices by discharging HelenMuldowney, nor by refusing after the strike to reinstate Jerry Cerullo.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify pur employees that :"BeeStationersCorporation,96 NLRB 196. 146DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor Or-ganizations,to join or assist UNITED SHOE WoRKERs OF AMERICA,CIO, or anyother labor organization,. to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such, right may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized In Section 8 (a) (3) of.the Act.WE WILL offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed:Anne KaramourtopoulosIrene HarveyDoris GagnonHenry HyderDorilda PacquetteClyde WheelerWE WILL make whole for any loss of pay suffered as a result of our dis-crimination, the.following employees:Anne KaramourtopoulosIrene HarveyDoris GagnonHenry HyderDorilda PacquetteClyde WheelerDorisIsabelleAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.Dated----------------------------------NOTE :Any of theabove-namedROZELLE SILOS CORPORATION,Employer.,(Representative)(Title)employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for GO days from the date hereof, and must notbe altered, defaced, or covered by any other material.NEIL J. KUNST, LLOYD NORTON AND LORETTA S. KUNST, CO-PARTNERS,D/R/A CONNOR FOUNDRY COMPANY,A CO-PARTNERSHIPandINTER-NATIONALUNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIOandCONNOR FOUN-DRY EMPLOYEES' UNION, PARTYTO THECONTRACT.Case No. 7-CA-614.July 14, 1952Decision and OrderOn December 27,1951, TrialExaminerC. W. Whittemore issued hisIntermediate Report in the above-entitledproceeding,finding that theRespondents had engaged in and wereengagingin unfair labor prat-100 NLRB No. 28.